DocuSign Envelope ID: F9CC8837-B106-45D1-B9FA-924B6D568A9C
                         Case 1:21-cv-07463-RA Document 3 Filed 09/08/21 Page 1 of 1




            September 08, 2021

            United States District Court for the Southern District
            Pro Se Office
            40 Foley Square Room# 105
            New York, NY 10007
            Attention: Pro Se Team

            Re: Complaint # 21-CV-07463

            Dear Pro Se Team:

            I am representing myself pro se on this matter and I kindly request you to upload the attached
            exhibits to the complaint # 21-CV-07463 that I had filed yesterday. I sincerely apologize that I
            have missed to provide these exhibits yesterday. Therefore, I am requesting your team to upload
            these into Pacer.

            Following are the exhibits with cover sheet:
            Exhibit A
            Exhibit B
            Exhibit C

            Thank you for your kind assistance. Please contact me if you have any questions, I can be
            reached via phone call at 332-895-0053.

            Thank you for your kind assistance.


            Sincerely,                                       9/8/2021

            Trisha Paravas, Pro se
            PO Box #7415
            New York, NY 10116
            Email: Trish.paravas@Fw-invetsors.com
            C: 332-895-0053
